Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2 and 224-241 are pending in the application.  
Election/Restriction
2.	The Markush group set forth in the claims includes both independent and distinct inventions, and patentably distinct compounds (or species) within each invention.  However, this application discloses and claims a plurality of patentably distinct inventions far too numerous to list individually.  Moreover, each of these inventions contains a plurality of patentably distinct compounds, also far too numerous to list individually.  For these reasons provided below, restriction to one of the following Groups is required under 35 U.S.C. 121, wherein a Group is a set of patentably distinct inventions of a broad statutory category (e.g. Compounds, Methods of Use, Methods of Making, etc.):

Claims 1-2 and 224-234, drawn to processes of making. If this group is elected, applicants are requested to elect a single species of the compound of formula C selected from formula (III), (VI), (IX) or (X).

Claims 235-240, drawn to a product composition. If this group is elected, applicants are requested to elect a single species of the compound of formula A, B or C.  
Claim 241, drawn to methods of use. If this group is elected, applicants are requested to elect a single species of the compound of formula A, B or C.  

In accordance with the decisions in In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and  Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984), restriction of a Markush group is proper where the compounds within the group either (1) do not share a common utility, or (2) do not share a substantial structural feature disclosed as being essential to that utility.   In addition, a Markush group may encompass a plurality of independent and distinct inventions where two or more members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the other member(s) obvious under 35 U.S.C. 103.  
Where an election of any one of Groups I-III is made, an election of a single compound (or set of compounds) is further required including an exact definition of each substitution on the base molecule (Formula III), wherein a single member at each substituent group or moiety is selected.  For example, if a base molecule has a substituent group R1, wherein R1 is recited to be any one of H, OH, NH2, etc., then applicant must select a single substituent of R1, for example OH,  and each subsequent variable position. If the restriction is not required it would be a serious search burden on the Examiner, M.P.E.P 806.  An examined subject matter, with no search burden on Examiner, would be scoped and prosecuted after a species is elected by applicants.  Should applicant traverse on the ground that the compounds are not patentably distinct, applicant should submit evidence or identify such evidence 
  	All compounds falling outside the class(es) and subclass(es) of the selected compound and any other subclass encompassed by the election above will be directed to nonelected subject matter and will be withdrawn from consideration under 35 U.S.C. 121 and 37 C.F.R. 1.142(b).  Applicant may reserve the right to file divisional applications on the remaining subject matter.  The provisions of 35 U.S.C. 121 apply with regard to double patenting covering divisional applications. 
Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventors must be amended in compliance with 37C.F.R. 1.48(b) if one of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 1.48(b) and by the fee required under 37CFR 1.17(i). If desired upon election of a single compound, applicants can review the claims and disclosure to determine the scope of the invention and can set forth a group of compounds which are so similar within the same inventive concept and reduction to practice.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  See MPEP 608.01(p).  Applicant should exercise caution in making a selection of a single member for each substituent group on the base molecule to be consistent with the written description.  
Rationale Establishing Patentable Distinctiveness Within Each Group
Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  
The above Groups represent general areas wherein the inventions are independent and distinct, each from the other because of the following reasons:  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       


June 21, 2021